DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on December 16, 2021 has been entered. Claims 1-19 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Objections
3.	Claims 1 and 10 are objected to because of the following informalities:  
In lines 15-17 of claims 1 and 10, “… when a the drive signal component… a portion the display…” should be “… when the drive signal component… a portion of the display…”.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,908,718. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 10,908,718
1) A touch screen display comprises: 5a display operable to render frames of data into visible images; a video graphics processing module operably coupled to generate the frames of data; a plurality of electrodes integrated into at least a portion of the display; and  10 
a plurality of drive-sense circuits coupled to the plurality of electrodes, wherein, when enabled, concurrent with the display rendering the frames of data into the visible images, the plurality of drive-sense circuits detect changes in electrical characteristics of the plurality of electrodes, wherein a drive-sense circuit of the plurality of drive-sense circuits monitors an electrode signal of an electrode of the plurality of electrodes to detect changes in electrical 

7) The touch screen display of claim 1, wherein the drive-sense circuit comprises: a first conversion circuit operable to convert the electrode signal into a sensed signal; and a second conversion circuit coupled to generate the 


9) The drive-sense circuit of claim 7 further comprises: the first conversion circuit including: a comparator to compare the electrode signal to an analog reference signal to produce an analog comparison signal; and an analog to digital converter operable to convert the analog comparison signal into the sensed signal; and the second conversion circuit including: a digital to analog converter operable to convert the sensed signal into an analog feedback signal; a signal source circuit operable to generate a regulated source signal based on the analog feedback signal; and a driver operable to increase power of the regulated source signal to produce the drive signal component.
10) A touch screen display comprises: a display operable to render frames of data into a series of visible images; 5a plurality of electrodes that is integrated into the display, wherein the plurality of electrodes is operable to sense a proximal touch concurrently with the display rendering the frames of data into the series of visible images; a plurality of drive-sense circuits coupled to the plurality of electrodes, wherein, when enabled,10 the plurality of drive-sense circuits detect changes in electrical characteristics of the plurality of electrodes, wherein a drive-sense circuit of the plurality of drive-sense circuits monitors an electrode signal of an electrode of the plurality of  generate a set of control signal to enable at least drive-sense circuits of the plurality of the drive-sense circuits to monitor the electrode signals on at least some electrodes of the plurality of electrodes; 20receive, from the drive-sense circuit, the representation of the change in the electrical characteristic of the electrode; . 

17) The touch screen display of claim 10, wherein the drive-sense circuit comprises: a first conversion circuit operable to convert the electrode signal into a sensed signal; and a second conversion circuit coupled to generate the drive signal component from the sensed signal.

19) The touch screen display of claim 17 further comprises: the first conversion circuit including: a comparator to compare the electrode signal to an analog reference signal to produce an analog comparison signal; and an analog to digital converter operable to convert the analog comparison signal into the sensed 












13) The touch screen display of claim 10, wherein the processing module is further operable to: generate a plurality of control signals to enable the plurality of drive-sense circuits to monitor sensor signals on the plurality of electrodes; receive, from the plurality of drive-sense circuits, a plurality of representations of changes in electrical characteristics of the plurality of electrodes; interpret the plurality of representations of changes in electrical characteristics of the plurality of electrodes as a change in the impedance of one or more of the plurality of 
15) The touch screen display of claim 10, wherein the processing module is further operable to interpret the representation of the change in the electrical characteristic 



wherein a drive-sense circuit of the plurality of drive-sense circuits that is monitoring the sensor signal of the electrode, the drive-sense circuit includes: a first conversion circuit operable to convert the sensor signal into 
wherein the first conversion circuit includes: a comparator to compare the sensor signal to an analog reference signal to produce an analog comparison signal; and an analog to digital converter operable to convert the analog comparison signal into the sensed signal; and wherein the second conversion circuit includes: a digital to analog converter operable to convert the sensed signal into an analog feedback signal; a signal source circuit operable to generate a regulated source signal based on the analog feedback signal; and a driver operable to increase power of the regulated source signal to produce the drive signal component. 

2) The touch screen display of claim 1, wherein the display comprises one or more of: a resolution equal to or greater than full high-definition (HD); an aspect ratio of a set of aspect ratios; and a screen size equal to or greater than thirty-two inches. 
 3) The touch screen display of claim 1, wherein the electrode comprises: a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), and poly polystyrene sulfonate (PEDOT). 


5) The touch screen display of claim 4 further comprises: the electrode is a row electrode of the plurality of row electrodes; and the receive signal component includes: a representation of a first impedance change of the impedance of the electrode that is indicative of a change in self-capacitance of the electrode in accordance with a first frequency; and a representation of a second impedance change of the impedance of the electrode that is indicative of a change in mutual-
 6) The touch screen display of claim 4 further comprises: the electrode is a row electrode of the plurality of row electrodes; and the receive signal component further includes a representation of a third impedance change of the impedance of the electrode that is indicative of a pen-touch proximal to the electrode in accordance with a third frequency. 

 7) The touch screen display of claim 1 further comprises: the first conversion circuit is further operable to keep the sensor signal substantially constant by creating the sensed signal to correspond to changes in the receive signal component; and the second conversion circuit is further operable to generate the 

8) A touch screen display comprises: a display operable to render frames of data into a series of visible images; a plurality of electrodes that is integrated into the display, wherein the plurality of electrodes is integrated into the display for concurrent display and touch sense functionality, and wherein the plurality of electrodes is operable to sense a proximal touch concurrently with the display rendering the frames of data into the series of visible images; a plurality of drive-sense circuits coupled to the plurality of electrodes, wherein, when enabled, the plurality of drive-sense circuits monitor sensor signals on the 











wherein the drive-sense circuit includes: a first conversion circuit operable to convert the sensor signal into a sensed signal; and a second conversion circuit coupled to generate the drive signal component from the sensed signal; and 

wherein the first conversion circuit includes: a comparator to compare the sensor signal to an analog reference signal to produce an analog comparison signal; and an analog to digital converter operable to convert the analog comparison signal into the sensed signal; and wherein the second conversion circuit includes: a digital to analog 
a processing module operably coupled to: generate a control signal to enable the drive-sense circuit to monitor the sensor signal on the electrode; receive the representation of the impedance on the electrode; interpret the representation of the impedance on the electrode to detect a change in the impedance of the electrode; and interpret the change in the impedance to indicate a touch of the touch screen display in an area corresponding to the electrode. 

 10) The touch screen display of claim 8 further comprises: a video graphics processing module that is operable to generate the frames of data. 
11) The touch screen display of claim 8, wherein the processing module is further operable to: generate a plurality of control signals to enable the plurality of drive-sense circuits to monitor the sensor signals on the plurality of electrodes; receive a plurality of representations of impedances on the plurality of electrodes; and interpret the plurality of representations of impedances on the plurality of electrodes to detect a change in the impedance of one or more of the plurality of electrodes; and interpret the change in the impedance of one or more of the plurality of electrodes to indicate 

12) The touch screen display of claim 8, wherein the processing module is further operable to interpret the change in the impedance by: filtering the representation of the impedance on the electrode in accordance with a first bandpass frequency range to produce a first filtered signal; and interpreting the first filtered signal to identify a first impedance change of the impedance of the electrode that is indicative of a change in self-capacitance of the electrode. 
 13) The touch screen display of claim 8, wherein the processing module is further operable to interpret the change in the impedance by: filtering the representation of the impedance on the electrode in accordance with a second bandpass 

 14) The touch screen display of claim 8, wherein the processing module is further operable to interpret the change in the impedance by: filtering the representation of the impedance on the electrode in accordance with a third bandpass frequency range to produce a third filtered signal; and interpreting the third filtered signal to identify a second impedance change of the impedance of the electrode that is indicative of a pen-touch proximal to the electrode. 



The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman – 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 189 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gary (US20170242534, US10,120,498) in view of Huang et al. (US20140132560). 

As to claim 1, Gary discloses a touch screen display comprises:  
5a display operable to render frames of data into visible images (Figs. 1, 14, [0064], [0143]); 
a video graphics processing module operably coupled to generate the frames of data (Figs. 1, 14, [0064], [0143]); 
a plurality of electrodes integrated into at least a portion of the display (Fig. 1, [0064]); and  10 
it is well known in the art that touchscreen displays images), the plurality of drive-sense circuits detect changes in electrical characteristics of the plurality of electrodes, wherein a drive-sense circuit of the plurality of drive-sense circuits monitors an electrode signal of an electrode of the plurality of electrodes to detect changes in electrical characteristics of the electrode, wherein the electrode signal includes a drive signal 15component and a receive signal component, wherein the drive-sense circuits generates the drive signal component of the electrode signal, wherein the receive signal component is representation of a change in an electrical characteristic of the electrode when the drive signal component is applied to the electrode, and wherein the drive signal component drives at least a portion of the display, and wherein the change in the electrical characteristic of the electrode is indicative of a proximal touch to the 20touch screen display (Figs. 1, 3, 4, 7, [0049], [0093], [0099]: impedance change, [0101]).  
Gary does not specifically teach the drive sense circuits driving the display and concurrently sensing proximal touch. 
Huang teaches the drive sense circuits driving the display and concurrently sensing proximal touch (Fig. 9, [0081]: “both display and touch detection can be made concurrently”, [0088]: “As shown in FIG. 9, the touch display control subsystem 520 concurrently provides the display driving signal to the N sets of gate driving lines (G1, G2, . . . , G800) and the touch driving signal to the N second conductor lines (Vcom1, Vcom2, . . . , Vcom20) and M first conductor lines (RX1, RX2, . . . , RX12) in a predetermined time”).
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gary’s touch screen display by incorporating Huang’s idea of concurrently performing display driving and touch sensing  in order to improve resolution and lower cost (see Huang: [0030]). 

As to claim 2, Gary (as modified by Huang) teach the touch screen display of claim 1, wherein the display comprises one or more of: a resolution equal to or greater than full high-definition (HD); 25an aspect ratio of a set of aspect ratios; and a screen size equal to or greater than thirty-two inches (Gary: [0141]: “values can be adjusted to improve resolution”, [0145], Huang: [0030]).  

As to claim 3, Gary (as modified by Huang) teach the touch screen display of claim 1, wherein the electrode comprises:  30a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon SGS0002366Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), and poly polystyrene sulfonate (PEDOT) (Gary: [0109]: PEDOT, Huang: [0049]: indium gallium zinc oxide (IGZO)).  

it is well known in the art that row and column electrodes in a touch screen is separated by a dielectric material).  

As to claim 5, Gary (as modified by Huang) teach the touch screen display of claim 4 further comprises: the electrode is a row electrode of the plurality of row electrodes (Gary: Fig. 3); and  15the receive signal component includes: a representation of a first impedance change of the impedance of the electrode that is indicative of a change in self-capacitance of the electrode in accordance with a first frequency (Gary: [0120] – [0121]: second frequency f2 for self sensor signal); and a representation of a second impedance change of the impedance of the electrode that is 20indicative of a change in mutual-capacitance of the electrode in accordance with a second frequency (Gary: [0120] – [0121]: first frequency f1 for mutual sensor signal, [0126], [0134], [0141]).  

As to claim 6, Gary (as modified by Huang) teach the touch screen display of claim 4 further comprises:  25the electrode is a row electrode of the plurality of row electrodes; and the receive signal component further includes a representation of a third impedance change of the impedance of the electrode that is indicative of a pen-touch proximal to the electrode in accordance with a third frequency (Gary: [0120] – [0121]: third frequency f3 for the pen).  


a display operable to render frames of data into a series of visible images (Figs. 1, 14, [0064], [0143]);  
5a plurality of electrodes that is integrated into the display, wherein the plurality of electrodes is operable to sense a proximal touch with the display rendering the frames of data into the series of visible images (Figs. 1, 14, [0049], [0064]: it is well known in the art that touchscreen displays images); 
a plurality of drive-sense circuits coupled to the plurality of electrodes, wherein, when enabled,10 the plurality of drive-sense circuits detect changes in electrical characteristics of the plurality of electrodes, wherein a drive-sense circuit of the plurality of drive-sense circuits monitors an electrode signal of an electrode of the plurality of electrodes to detect changes in electrical characteristics of the electrode, wherein the electrode signal includes a drive signal 15component and a receive signal component, wherein the drive-sense circuits generates the drive signal component of the electrode signal, wherein the receive signal component is a representation of a change in an electrical characteristic of the electrode when the drive signal component is applied to the electrode, and wherein the drive signal component drives at least a portion of the display (Figs. 1, 3, 4, 7, [0049], [0093], [0099]: impedance change, [0101]); and 
a processing module (Fig. 1) operably coupled to: 
generate a set of control signal to enable at least drive-sense circuits of the plurality of the drive-sense circuits to monitor the electrode signals on at least some electrodes of the plurality of electrodes (Fig. 1, [0099]);  

interpret the representation of the change in the electrical characteristic as an impedance value indicative of a proximal touch screen display in an area corresponding to the electrode (Fig. 1, [0099]: impedance change, [0101]).  
Gary does not specifically teach the drive sense circuits driving the display and concurrently sensing proximal touch. 
Huang teaches the drive sense circuits driving the display and concurrently sensing proximal touch (Fig. 9, [0081]: “both display and touch detection can be made concurrently”, [0088]: “As shown in FIG. 9, the touch display control subsystem 520 concurrently provides the display driving signal to the N sets of gate driving lines (G1, G2, . . . , G800) and the touch driving signal to the N second conductor lines (Vcom1, Vcom2, . . . , Vcom20) and M first conductor lines (RX1, RX2, . . . , RX12) in a predetermined time”).
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gary’s touch screen display by adapting Huang’s idea of concurrently performing display driving and touch sensing in order to improve resolution and lower cost (see Huang: [0030]).

As to claim 11, Gary (as modified by Huang) teach the touch screen display of claim 10, wherein the processing module is further operable to: generate the frames of data (Gary: Fig. 14, [0143], [0149]).  

As to claim 12, Gary (as modified by Huang) teach the touch screen display of claim 10 further comprises: a video graphics processing module that is operable to generate the frames of data (Gary: Fig. 14, [0143], [0149]).  

As to claim 13, Gary (as modified by Huang) teach the touch screen display of claim 10, wherein the processing module is further operable to: generate a plurality of control signals to enable the plurality of drive-sense circuits to monitor the 10sensor signals on the plurality of electrodes (Gary: Fig. 1, [0099]); receive a plurality of representations of impedances on the plurality of electrodes (Gary: Fig. 1, [0099]); and interpret the plurality of representations of impedances on the plurality of electrodes to detect a 15change in the impedance of one or more of the plurality of electrodes (Gary: Fig. 1, [0099]); and interpret the change in the impedance of one or more of the plurality of electrodes to indicate one or more touches of the touch screen display (Gary: Fig. 1, [0099]).  

As to claim 2014, Gary (as modified by Huang) teach the touch screen display of claim 10, wherein the processing module is further operable to interpret the change in the impedance by: filtering the representation of the impedance on the electrode in accordance with a first bandpass frequency range to produce a first filtered signal (Gary: [0120] – [0121]: second frequency f2 for self sensor signal); and25 interpreting the first filtered signal to identify a first impedance change of the impedance of the electrode that 

As to claim 15, Gary (as modified by Huang) teach the touch screen display of claim 10, wherein the processing module is further operable to 30interpret the change in the impedance by:  SGS0002371filtering the representation of the impedance on the electrode in accordance with a second bandpass frequency range to produce a second filtered signal (Gary: [0120] – [0121]: first frequency f1 for mutual sensor signal); and interpreting the second filtered signal to identify a second impedance change of the impedance of 5the electrode that is indicative of a change in mutual-capacitance of the electrode (Gary: [0046] – [0047], [0089] – [0091], [0120] – [0121]).  

As to claim 16, Gary (as modified by Huang) teach the touch screen display of claim 10, wherein the processing module is further operable to interpret the change in the impedance by:  10filtering the representation of the impedance on the electrode in accordance with a third bandpass frequency range to produce a third filtered signal (Gary: [0120] – [0121]: third frequency f3 for the pen); and interpreting the third filtered signal to identify a second impedance change of the impedance of the electrode that is indicative of a pen-touch proximal to the electrode (Gary: [0046] – [0047], [0089] – [0091], [0120] – [0121]).  

Allowable Subject Matter
9.	Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-6 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kim et al. (US 20190079623) teaches display driving and touch sensing concurrently (simultaneously) performed ([0150] – [0151]). 
b)	Lim et al. (US 20170192508) teaches display driving and touch sensing concurrently (simultaneously) performed ([0110]). 
c)	Huo (US 20160378233) teaches display driving and touch sensing concurrently (simultaneously) performed ([0054]). 

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628